United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2311
                                  ___________

Sarah Cox,                               *
                                         *
      Plaintiff - Appellee,              *
                                         *
      v.                                 *
                                         *
B. Alan Sugg, President of the           * Appeal from the United States
University of Arkansas, in his official * District Court for the
and individual capacities, et al.,       * Eastern District of Arkansas.
                                         *
      Defendants - Appellants,           *
                                         *
University of Arkansas, et al.,          *
                                         *
      Defendants.                        *
                                    ___________

                            Submitted: December 7, 2006
                               Filed: April 27, 2007
                                ___________

Before LOKEN, Chief Judge, BEAM and RILEY, Circuit Judges.
                              ___________

LOKEN, Chief Judge.

       Sarah Cox commenced this action against the University of Arkansas at
Fayetteville and various individual defendants asserting claims under 42 U.S.C.
§ 1983, Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681 et seq.,
and state law. All the claims are based upon alleged sexual harassment by Professor
Mark Cory while Cox was an undergraduate student. Defendants filed motions to
dismiss or for summary judgment. The district court dismissed the Title IX claims,
all damage claims against the individual defendants in their official capacities, a
conspiracy claim under 42 U.S.C. § 1985, and certain tort claims against Cory.
Without addressing the alternative motions for summary judgment, the court denied
the Rule 12 motions to dismiss the § 1983 claims for prospective relief against the
University administrators in their official capacities, the § 1983 and Arkansas
constitutional damage claims and the breach of fiduciary duty claims against the
individual defendants, and the tort of outrage claim against Cory. The individual
defendants other than Cory appeal the district court’s denial of their motion to dismiss
the § 1983 damage claims on grounds of qualified immunity. We conclude that these
defendants are entitled to summary judgment on the merits of all the remaining federal
claims. Accordingly, we reverse with directions to sever the claims against these
defendants and to dismiss the state law claims against them without prejudice.

                                           I.

       Cox’s complaint alleged that in the fall of 2003, at the start of her senior year,
she went to the home of Professor Cory, her faculty advisor, to write a summary of her
junior year studies in France and a grant proposal. After dinner, Cory made sexual
overtures, kissed Cox, undressed her, held her down on his bed, and said he wanted
sex from her for the next year. Later in the fall, Cory attempted to contact Cox, which
resulted in two “emotionally distressing” meetings. When Cox reported the incidents
to University officials, she was told that Cory had engaged in this type of behavior
with other students in the past, yet Cox was not aware of any “formal discipline”
against him. She further alleged that the University “had and has policies and/or
customs that tolerated, approved, condoned, and/or allowed such behavior by Cory.”
Cox asserted sixteen federal and state law tort claims against the University; against
University President Alan Sugg, University Chancellor John White, and Professor
Cory in their official and individual capacities; and against various categories of
University employees named as “John Doe” defendants.

                                          -2-
      Defendants promptly filed motions to dismiss or for summary judgment. In
support of their motion for summary judgment, the University and the individual
defendants other than Cory submitted supporting affidavits, declarations, and
documents. An affidavit by Kathryn Fairchild, the University’s Grievance Officer and
Assistant Director of the Office of Affirmative Action, presented the following
background facts that were later recited by the district court in its order under review.

       In April 2004, the father of a female student complained to the Office of
Student Affairs that his daughter and at least four other female students were accusing
Professor Mark Cory of sexual harassment. Fairchild responded. She asked the father
to identify the students because the risk of further misconduct made prompt action
important. The father declined, telling Fairchild that his daughter would contact her
after the spring semester concluded in mid-May.

       On May 12, Fairchild met with the student and urged her to persuade the others
to come forward. Later that day, Sarah Cox contacted Fairchild. Cox accused Cory
of inviting her to his home in the fall of 2003 to work on a paper and then undressing
her and getting into bed with her. Cox told Cory she did not want to have sex and left.
Cox claimed that contacts with Cory after this encounter, including his proposal that
they go away for a weekend together, made her uncomfortable. Fairchild asked Cox
why she had not previously reported Cory’s behavior. Cox replied “that men reacted
to her in this way all the time.” Fairchild advised University administrators of Cox’s
allegations. One week later, Cory was forced to resign.

       Fairchild further averred that her duties included investigating all complaints
of sexual harassment. Prior to the first student’s complaint on May 12, she “had never
received any student complaints of sexual harassment against Dr. Cory.” Likewise,
University President Sugg and Chancellor White declared that neither Cox nor any
other student had ever reported sexual harassment by Cory until just before he was
asked to resign.

                                          -3-
       The documents submitted in support of the motion for summary judgment
included the University’s lengthy written policy prohibiting sexual harassment of
students, faculty, staff, and visitors. The policy defined sexual harassment as
including unwelcome sexual advances or requests for sexual favors when submission
to the request “is made either implicitly or explicitly a term or condition of . . .
academic status or advancement,” or when the conduct unreasonably interferes with
an individual’s academic performance. The policy further explained:

      Any student . . . who has experienced or witnessed sexual harassment is
      strongly urged to report it. The university must know about incidents of
      sexual harassment in order to stop them, protect victims, and prevent
      future incidents.

The policy advised students to report allegations of sexual harassment to the
University’s complaint officer and instructed the complaint officer to investigate
“every allegation.” Fairchild averred that the policy was published in the University’s
undergraduate student, graduate student, and faculty handbooks for the 2003-2004
school year, and on its web page.

       Cox responded to the summary judgment motion with affidavits by herself and
by another female student who alleged sexual harassment by Professor Cory. Cox
averred that she is currently a law student at the University; that Cory’s sexual
advances in the fall of 2003 were non-consensual; that she has never seen the sexual
harassment policy and did not recall receiving a student handbook; that she did not
know she could report sexual harassment; that she was worried her allegations would
not be believed; and that the University did not tell students “with regularity” how to
report sexual harassment. Therefore, “as far as the students are concerned, the
University simply gave sexual harassment lip service.”




                                         -4-
                                            II.

       This is an appeal from the denial of qualified immunity, a limited exception to
the final judgment rule designed to spare government officials who are entitled to
qualified immunity the burden and expense of litigation. See Behrens v. Pelletier, 516
U.S. 299, 305-08 (1996). However, to be appealable, an otherwise interlocutory
order must address the collateral issue of qualified immunity. If the district court
instead enters an interlocutory order that ignores a timely claim of qualified immunity,
our proper course is to remand with instructions to consider the qualified immunity
issue. See Schatz Family ex rel. Schatz v. Gierer, 346 F.3d 1157, 1160 (8th Cir.
2003). Here, after reciting background facts contained in the parties’ summary
judgment papers, the court’s order denied defendants’ motion to dismiss on the
ground of qualified immunity, noting that the issue “might be better addressed in a
summary judgment motion” after discovery. It was error not to treat defendants’
alternative motion as one for summary judgment, see Fed. R. Civ. P. 12(c),
particularly when Cox submitted a factual response and did not assert a need for more
discovery before the summary judgment motion could be decided, as Rule 56(f)
expressly allows. Because the district court addressed the merits of the qualified
immunity issue, we have jurisdiction to review its resolution of that issue. See Jones
v. Coonce, 7 F.3d 1359, 1365 (8th Cir. 1993).

                                           III.

       Qualified immunity protects “government officials performing discretionary
functions . . . from liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person
would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The first step
in the qualified immunity analysis is to determine “whether the plaintiff has alleged
a deprivation of a constitutional right at all.” County of Sacramento v. Lewis, 523 U.S.
833, 841 n.5 (1998).

                                           -5-
       Cox alleges that she is entitled to damages and injunctive relief under § 1983
because President Sugg, Chancellor White, and the John Doe defendants “tolerated,
allowed, permitted, condoned, and/or approved of inadequate policies, procedures,
customs, and/or usages that resulted in” Professor Cory engaging in sexual harassment
that violated her constitutional rights under the Fourteenth Amendment. To avoid
summary judgment in favor of a particular defendant on this § 1983 claim, Cox must
make an adequate showing of “(1) violation of a constitutional right, (2) committed
by a state actor, (3) who acted with the requisite culpability and causation to violate
the constitutional right.” Shrum ex rel. Kelly v. Kluck, 249 F.3d 773, 777 (8th Cir.
2001).

       President Sugg, Chancellor White, and the John Doe defendants had no direct
contact with Cox at the time in question. Thus, any violation of her constitutional
rights must have been committed by Professor Cory, yet Cox’s brief on appeal fails
to identify the Fourteenth Amendment right allegedly violated. Nor did the district
court focus on this critical threshold question. Though troubling, the omission is not
fatal. A number of our prior decisions have stated, albeit with little or no analysis, that
“[s]exual harassment by state actors violate[s] the Fourteenth Amendment and
establishes a section 1983 action.” Wright v. Rolette County, 417 F.3d 879, 884 (8th
Cir. 2005), cert. denied sub nom. Sims v. Wright, 126 S. Ct. 1338 (2006). Typically,
these decisions identify the Equal Protection Clause as the relevant constitutional
provision. Thus, we assume without deciding that Cox presented sufficient evidence
that Professor Cory as a state actor committed a constitutional violation in sexually
harassing Cox.1




      1
       It seems to us that many types of conduct that would be actionable sexual
harassment under Title VII or Title IX would not be constitutional torts under
conventional equal protection or substantive due process analysis. We leave that issue
for another day.

                                           -6-
       Cox’s § 1983 claim against Professor Cory is not before us. Rather, the issue
is whether she presented sufficient evidence of culpability and causation by high
ranking University officials to avoid summary judgment in their favor. In general,
supervisors in this position are liable under § 1983 for a subordinate’s violation of a
third person’s constitutional right only if their deliberate indifference to the offensive
conduct and failure to take adequate remedial action proximately caused the injury.
See Ottman v. City of Independence, Mo., 341 F.3d 751, 761 (8th Cir. 2003); Larson
by Larson v. Miller, 76 F.3d 1446, 1453 (8th Cir. 1996) (en banc). Deliberate
indifference is a “stringent standard of fault.” Shrum, 249 F.3d at 780, citing Bd. of
County Comm’rs v. Brown, 520 U.S. 397, 410 (1997). It requires proof of reckless
disregard of a risk of constitutional harm. Pietrafeso v. Lawrence County, 452 F.3d
978, 982-83 (8th Cir. 2006).

       In this case, the issue is complicated by the nature of the § 1983 claims asserted.
An educational institution may be liable under Title IX for a teacher’s sexual
harassment of a student. See Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274,
281 (1998). However, because Title IX only prohibits discrimination by federal grant
recipients, a supervisory school official may not be sued in his individual capacity,
either directly under Title IX or under § 1983 based upon a violation of Title IX.
Kinman v. Omaha Pub. Sch. Dist., 171 F.3d 607, 610-11 (8th Cir. 1999).2 But what
about § 1983 claims of unconstitutional sexual harassment by a teacher at an
institution that receives Title IX funding? To our knowledge, no court has pondered
the remedial dilemma inherent in this situation. If the constitutional prohibition is as
broad as the Title IX prohibition, as our cases generally suggest, then allowing a


      2
        Not all circuit courts agree. See Delgado v. Stegall, 367 F.3d 668, 674 (7th
Cir. 2004) (collecting cases). In the district court, Cox admitted that she has no cause
of action against the individual defendants under Title IX. Then at oral argument, she
suggested for the first time that defendants’ alleged violation of her rights under Title
IX can establish liability under § 1983. This § 1983 theory was not timely raised. In
any event, it is barred by our decision in Kinman.

                                           -7-
§ 1983 constitutional action against the institution’s Title IX policymakers would
trump the Supreme Court’s careful crafting of the implied statutory damage action
under Title IX. We doubt the Supreme Court would interpret § 1983 so broadly. The
dilemma is resolved, at least in this case, if we measure the individual defendant’s
liability under § 1983 for alleged constitutional violations by the standards of the
institution’s Title IX liability established in Gebser. Accord Hayut v. State Univ. of
N.Y., 352 F.3d 733, 753-54 (2d Cir. 2003).

       In Gebser, the Supreme Court held that a private plaintiff is not entitled to
damages under Title IX for a teacher’s sexual harassment unless an official of the
grant recipient with authority to address harassment complaints had actual notice of
the teacher’s alleged misconduct, and the official’s inadequate response amounted to
deliberate indifference to the discrimination. The institution’s “asserted failure to
promulgate and publicize an effective policy and grievance procedure for sexual
harassment claims” is not enough to satisfy this rigorous standard. 524 U.S. at 290-
92; see Grandson v. Univ. of Minn., 272 F.3d 568, 575-76 (8th Cir. 2001), cert.
denied, 535 U.S. 1054 (2002).

       Here, it is plain that Cox failed to present sufficient proof that President Sugg,
Chancellor White, or any of the John Doe defendants had actual notice of Professor
Cory’s alleged sexual harassment, responded inadequately to Cory’s misconduct when
they learned of it, or exhibited deliberate indifference to the problem of sexual
harassment at this major public university. Cox admits she did not report Cory’s
misconduct before her May 12, 2004, meeting with Grievance Officer Fairchild. Cox
submitted no evidence refuting the sworn declarations of Fairchild, Sugg, and White
that they had no knowledge of sexual harassment by Cory before that day. It is
undisputed that University officials forced Cory to resign within one week of first
learning of his alleged misconduct. Though Cox complains that the University should
have disciplined Cory more publicly, this is not sufficient evidence of an inadequate
response, much less of deliberate indifference.

                                          -8-
       Finally, defendants submitted uncontroverted evidence of a strong, published
policy against sexual harassment of students and others in the University community.
Cox does not argue that the policy was substantively inadequate. Rather, she
complains that the policy was inadequately publicized to students and argues that it
was an obvious failure because five female students did not come forward to report
sexual harassment by Professor Cory. But allegations of an insufficiently publicized
policy do not support a damage claim under Gebser, nor do they establish the proof
of deliberate indifference required by our other cases. See S.J. v. Kansas City Mo.
Pub. Sch. Dist., 294 F.3d 1025, 1029 (8th Cir. 2002); Shrum, 249 F.3d at 780; Thelma
D. v. Bd. of Educ. of City of St. Louis, 934 F.2d 929, 935 (8th Cir. 1991).

       For these reasons, we conclude that President Sugg, Chancellor White, and the
John Doe defendants are entitled to qualified immunity from Cox’s § 1983 damage
claims because she submitted insufficient evidence that any of these defendants acted
on behalf of the University with the requisite culpability to cause the violation by
Professor Cory of Cox’s right as a student to be free from sexual harassment. Of
course, qualified immunity does not insulate these defendants from Cox’s § 1983
claims for equitable relief. See Grantham v. Trickey, 21 F.3d 289, 295 (8th Cir.
1994). However, these defendants are entitled to qualified immunity because Cox’s
§ 1983 claims fail on the merits -- for lack of a showing that they violated her
constitutional (or Title IX) rights. This conclusion necessarily resolves the merits of
her claims for equitable relief as well. Accordingly, we have jurisdiction to order
dismissal of the claims for equitable relief. See Kincade v. City of Blue Springs, Mo.,
64 F.3d 389, 395 (8th Cir. 1995), cert. denied, 517 U.S. 1166 (1996).

                                         IV.

       The University and the individual defendants other than Cory moved to dismiss
or for summary judgment three months after Cox filed her complaint. The district
court dismissed many federal claims against these defendants. We now conclude that

                                         -9-
summary judgment must be granted on the remaining federal claims as well. To this
extent, the district court’s May 3, 2006, order is reversed in part. The federal and state
law claims now pending against former Professor Cory in the district court are
analytically distinct, and the court has expended little time and effort on the state law
claims against the defendants other than Cory. Therefore, we remand the case with
directions to sever the claims against Mark Cory, to dismiss all federal claims against
the remaining defendants with prejudice, and to dismiss all state law claims against
the remaining defendants without prejudice. See 28 U.S.C. § 1367(c)(3); cf. Fielder
v. Credit Acceptance Corp., 188 F.3d 1031, 1039 (8th Cir. 1999).
                          ______________________________




                                          -10-